In a condemnation proceeding, order entered on motion to determine the validity and priority of various claims or liens affecting the award for damage parcels 9 to 13, inclusive, and for other relief, modified on the law as follows: 1. By striking out subdivision (1) of the first ordering paragraph and subdivision (1) of tho second ordering paragraph and in placo thereof inserting a provision that taxes and penalties be computed to the date of payment of the taxes. 2. By striking from subdivision (3) of the first ordering paragraph the words, “ To the Treasurer of The City of New York pending further order of this Court,” and substituting in place thereof the words, “ To Samuel Prank, the second mortgagee,” and by striking from said subdivision the figures “ $64,877.99 ” and substituting in place thereof the figures “ $70,000.” As so modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant Prank, payable by respondent-appellant City of New York. (See Matter of City of New York [Rockaway Beach], 288 N. Y. 51.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur. Settle order on notice. [See post, p. 794.]